DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 November 2022 has been entered.

Status of Claims
This action is in reply to the response and amendments received on 15 November 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 12 have been amended.
Claims 14-20 are cancelled.
Claims 2-11 and 13 are original / previously presented.
Claims 1-13 are currently pending and have been examined.

Response to Arguments
Regarding the Applicant’s arguments with respect to the prior art rejections of claims 1-13 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection (Pourteymour in view of Bey).

Priority
The application 17/069,555 filed on 12 November 2020 claims priority from US provisional application 62/934,102 filed on 12 November 2019.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 23 December 2020 has been acknowledged by the Office.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: locking mechanism in claims 1-4, 7-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2020/0250611 A1 to Pourteymour in view of US patent application publication 2019/0039874 A1 to Bey.
Claim 1:
	Pourteymour, as shown, teaches the following:
A portable food container (Pourteymour ¶[0038] details a secure vessel that is human-portable), comprising: 
an electronic lock (Pourteymour ¶[0047] details an electromechanical / electrically rotating or sliding lock), comprising: 
a locking mechanism moveable between a locked position and an unlocked position (Pourteymour ¶[0038], ¶[0047] details a physically locking and unlocking of a lock including electromechanical / padlock / latch locks); 
a programmable memory and a processor (Pourteymour ¶[0034], ¶[0044], ¶[0047] details the container has a memory and local processor); 
one or more compartments configured to: 
receive one or more perishable food items (Pourteymour Fig 1B, ¶[0046], ¶[0050], ¶[0100], ¶[0103] details the secure vessel with either one large compartment or may include heated compartments, and the vessel may monitor temperature of transport of food, drugs, or other types of items); 
With respect to the following:
maintain an internal temperature of the one or more perishable food items; and
Pourteymour, as shown in ¶[0044-45], ¶[0050], ¶[0100] details the secure vessel compartment includes temperature sensors and heated compartments for transporting the food items, but does not explicitly state maintaining an internal temperature of the one or more perishable food items.  However, Bey teaches this limitation, storing food items and frozen beverages (e.g. soft serve ice cream) in thermal cubicles and storage compartments of a portable apparatus, and both refrigerated and heated storage compartments are capable of maintaining the temperatures of the food products (Bey ¶[0032-34], claim 1). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to maintain an internal temperature of the one or more perishable food items as taught by Bey with the teachings of Pourteymour, with the motivation of “preparing and distilling any variety of beverages or food” (Bey ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include maintaining an internal temperature of the one or more perishable food items as taught by Bey in the system of Pourteymour, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Bey also teaches the following:
perform a self-clean operation, the self-clean operation comprising a sanitization of an interior portion of the one or more compartments (Bey ¶[0032-34], claim 16 details a self-cleaning irrigation system for temperature controlled storage container inner walls and tubing by flushing with high-pressure, heated, sterilized solution);
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include performing a self-clean operation, the self-clean operation comprising a sanitization of an interior portion of the one or more compartments as taught by Bey in the system of Pourteymour (in view of Bey), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Pourteymour (in view of Bey) also teaches the following:
a network communication interface configured to send and receive one or more instructions from a remote computing device (Pourteymour ¶[0033], ¶[0038], ¶[0041], ¶[0070], ¶[0072] details the secure vessel sending sensor data and receiving lock/unlock instructions from the source/customer device, and equipped with a network interface); 
and an interface configured to receive at least one input, wherein, in response to the at least one input, the locking mechanism is configured to move to the locked position or the unlocked position (Pourteymour Fig 1B, ¶[0041], ¶[0059], ¶[0070-72], ¶[0083] details receiving an input from the user interface via keypad / biometric scanner to open or unlock the container; also receiving an input or signal from a customer device to unlock the lock on the container, and receiving a signal from a source device to lock / unlock the container); 
wherein the portable food container is secure when the locking mechanism is in the locked position (Pourteymour ¶[0038], ¶[0047] details the secure vessel is secure when it is closed and locked and access is not authorized by a physical lock); and 
wherein the portable food container is not secure when the locking mechanism is in the unlocked position (Pourteymour ¶[0038], ¶[0083], ¶[0085] details the item is able to be retrieved when the container is unlocked and access to the area is allowed with a physical unlocking of the lock).
Claim 2:
	Pourteymour in view of Bey, as shown above, teaches the limitations of claim 1.  Pourteymour also teaches the following:
wherein the locking mechanism locks the portable food container in response to receiving a lock signal from the remote computing device (Pourteymour ¶[0041], ¶[0081], ¶[0083], ¶[0106] details receiving a signal from the source device to lock the vessel container).
Claim 3:
	Pourteymour in view of Bey, as shown above, teaches the limitations of claim 1.  Pourteymour also teaches the following:
wherein the locking mechanism unlocks the portable food container in response to receiving an unlock signal from the processor (Pourteymour ¶[0041], ¶[0068-71], ¶[0083] details the vessel container unlocking when it receives the unlock code or is signaled to unseal).
Claim 4:
	Pourteymour in view of Bey, as shown above, teaches the limitations of claim 3.  Pourteymour also teaches the following:
wherein the unlock signal from the processor is transmitted in response to receiving a correct input via the interface (Pourteymour ¶[0059], ¶[0069], ¶[0071] details unlocking when receiving a matching QR / RFID / value or code).
Claim 5:
	Pourteymour in view of Bey, as shown above, teaches the limitations of claim 1.  Pourteymour also teaches the following:
wherein the interface is a keypad (Pourteymour ¶[0059] details a keypad).
Claim 6:
	Pourteymour in view of Bey, as shown above, teaches the limitations of claim 1.  Pourteymour also teaches the following:
wherein the interface is a user interface (Pourteymour ¶[0059-60] details a keypad or other user interface).
Claim 7:
	Pourteymour in view of Bey, as shown above, teaches the limitations of claim 4.  Pourteymour also teaches the following:
wherein the correct input is a code (Pourteymour ¶[0059], ¶[0071] details the unlock input is a code).
Claim 8:
	Pourteymour in view of Bey, as shown above, teaches the limitations of claim 7.  Pourteymour also teaches the following:
wherein the code is transmitted from the remote computing device to a device of a user via an external network (Pourteymour ¶[0071] details transmitting the code by text / email / SMS).
Claim 9:
	Pourteymour in view of Bey, as shown above, teaches the limitations of claim 7.  Pourteymour also teaches the following:
wherein the code is transmitted from the remote computing device to a device of a user via a text message (Pourteymour ¶[0071] details transmitting the code by text / SMS).
Claim 11:
	Pourteymour in view of Bey, as shown above, teaches the limitations of claim 7.  Pourteymour also teaches the following:
wherein the code is transmitted from the remote computing device to a device of a user (Pourteymour ¶[0069], ¶[0071] details transmitting the code from the source device to the customer device by text / email / SMS), 
wherein the user is the intended recipient of the one or more perishable food items, non-perishable food items, or non-food items (Pourteymour ¶[0050], ¶[0069], ¶[0071] details the user device receiving the code is associated with the user who unlocks the vessel container and is provided access; and the items may be food, drugs, or other types of items; alternatively and in further support of obviousness, also note that Bey ¶[0030], ¶[0032], ¶[0047] teaches this limitation with the user requesting their item from the apparatus such as soft serve ice cream (perishable food), and it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the user is the intended recipient of the one or more perishable food items as taught by Bey in the system of Pourteymour (in view of Bey), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable).
Claim 12:
	Pourteymour, as shown, teaches the following:
A system for transporting goods, the system comprising: 
at least one user device comprising: 
a memory (Pourteymour ¶[0034], ¶[0038-39], ¶[0125-126] details courier device, user device, and source device with memory), 
a processor communicatively coupled to the memory (Pourteymour ¶[0101], ¶[0113], ¶[0125-126] details processors of the source device, courtier device, secure vessel container, and customer device linked to the memory), and
With respect to the following: 
a mobile application for ordering one or more consumables;
Pourteymour, as shown in ¶[0035], ¶[0049] details an order taking application, which is supported by a mobile phone, and that products include drugs and food items, highly suggesting but not explicitly stating a mobile application for ordering one or more consumables.  However, Bey teaches this limitation receiving orders for the food or beverage items (e.g. soft serve ice cream, coffee, tea) that are delivered and stored in the apparatus through a mobile device application (Bey ¶[0011], ¶[0013], ¶[0032], ¶[0036], claim 12). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a mobile application for ordering one or more consumables as taught by Bey with the teachings of Pourteymour, with the motivation for “preparing and distilling any variety of beverages or food” (Bey ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a mobile application for ordering one or more consumables as taught by Bey in the system of Pourteymour, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Pourteymour (in view of Bey) also teaches the following:
a secure case comprising: 
a central processing unit (Pourteymour ¶[0034], ¶[0047], ¶[0061] details the secure vessel container has a processor); 
a memory communicatively-coupled to the central processing unit (Pourteymour ¶[0034] details the secure vessel container has a memory coupled to the processor); 
at least one network interface communicatively-coupled to the central processing unit (Pourteymour Fig 1B, ¶[0033], ¶[0038], ¶[0041], ¶[0070-72] details the secure vessel container equipped with a network interface); 
at least one user interface communicatively-coupled to the central processing unit (Pourteymour Fig 1B, ¶[0059-61] details a user interface of the secure vessel container); 
an electronic lock moveable between a locked position and an unlocked position (Pourteymour ¶[0047], ¶[0133] details an electronic or electromechanical lock that may include a latch / padlock / cylinder / sliding bolt to lock and unlock the secure vessel container); and 
one or more compartments configured to: 
hold one or more ordered consumables (Pourteymour Fig 1B, ¶[0046], ¶[0050], ¶[0100], ¶[0103] details the secure vessel with either one large compartment or may include heated compartments, and the vessel may transport of food, drugs, or other types of ordered items); and
With respect to the following:
maintain an internal temperature of the one or more ordered consumables; and
Pourteymour (in view of Bey), as shown in ¶[0044-45], ¶[0050], ¶[0100], ¶[0107] details the secure vessel compartment includes temperature sensors and heated compartments for transporting the ordered food items, but does not explicitly state maintaining an internal temperature of the one or more perishable food items.  However, Bey teaches this limitation, ordering and storing food items / frozen beverages (e.g. soft serve ice cream) in thermal cubicles or storage compartments of a portable apparatus, where both refrigerated and heated storage compartments are capable of maintaining the temperatures of food products (Bey ¶[0011], ¶[0032-34], claim 1). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to maintain an internal temperature of the one or more ordered consumables as taught by Bey with the teachings of Pourteymour (in view of Bey), with the motivation of “preparing and distilling any variety of beverages or food” (Bey ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include maintaining an internal temperature of the one or more ordered consumables as taught by Bey in the system of Pourteymour (in view of Bey), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Bey also teaches the following:
perform a self-clean operation, the self-clean operation comprising a sanitization of an interior portion of the one or more compartments (Bey ¶[0032-34], claim 16 details a self-cleaning irrigation system for temperature controlled storage container inner walls and tubing by flushing with high-pressure, heated, sterilized solution);
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include performing a self-clean operation, the self-clean operation comprising a sanitization of an interior portion of the one or more compartments as taught by Bey in the system of Pourteymour (in view of Bey), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 13:
	Pourteymour in view of Bey, as shown above, teaches the limitations of claim 12.  Pourteymour also teaches the following:
wherein the at least one user interface comprises a keypad (Pourteymour Fig 1B, ¶[0059-60] details a keypad on the user interface display).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2020/0250611 A1 to Pourteymour in view of US patent application publication 2019/0039874 A1 to Bey, as applied to claim 7 above, and further in view of US patent application publication 2018/0336515 A1 to Mehring et al.
Claim 10:
	Pourteymour in view of Bey, as shown above, teaches the limitations of claim 7.  With respect to the following:
wherein the code is transmitted from the remote computing device to a device of a user via a mobile application.
Pourteymour (in view of Bey), as shown in ¶[0035], ¶[0069] details using an application on the customer device to scan a tag and when the scanned image or value matches a tag image or value (i.e. code) received by the customer device from the source device (remote computing device) by text / email / SMS / etc., highly suggesting but not explicitly stating that the code is transmitted via a mobile application.  To the extent that Pourteymour may not explicitly state this, Mehring teaches this limitation, transmitting the unlock code for a secure package through a mobile device application (Mehring ¶[0074]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the code is transmitted from the remote computing device to a device of a user via a mobile application as taught by Mehring with the teachings of Pourteymour in view of Bey, with the motivation to “ensure delivery of a product in a package that can be secured and then opened only by a recipient and not the delivery person, thus preventing tampering” (Mehring ¶[0074]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the code is transmitted from the remote computing device to a device of a user via a mobile application as taught by Mehring in the system of Pourteymour in view of Bey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US patent application publication 2016/0338539 A1 to Storek et al. details food movement and control within a container for food preparation.
US patent application publication 2019/0112119 A1 to Alexander et al. details a secured delivery container.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628